Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
 
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: 
Adding a radial gap between the aft-most compressor blade 80A,82 and the static structure radially outward thereof in order to clearly indicate that blade 80A,82 is rotatable and separate from the static structure (similar to blade 80, 82 that is one stage upstream from the aft-most compressor blade). 
The necessary change is most clearly explained in the annotated enlargement of Fig 2 below.
However, the required change must be made in all figures depicting the aft-most compressor blade (Figs 2-6) 
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


    PNG
    media_image1.png
    736
    636
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    733
    894
    media_image2.png
    Greyscale


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anita Liu on 11 February 2022.
The application has been amended as follows: 

IN THE CLAIMS

1. (Currently Amended) A gas turbine engine defining a radial direction and comprising: 
a compressor section comprising a high pressure compressor, the high pressure compressor comprising an aft-most compressor stage; 
a combustion section defining a diffuser cavity and comprising a stage of discharge nozzles supported by an outer discharge nozzle case positioned outward of the stage of discharge nozzles along the radial direction, the stage of discharge nozzles located downstream of the aft- most compressor stage and upstream of the diffuser cavity, and the stage of discharge nozzles supported by an inner discharge nozzle case positioned inward of the stage of discharge nozzles along the radial direction; 
a high pressure spool drivingly coupled to the high pressure compressor, the high pressure spool comprising a forward spool section and a central spool section that is radially inward of the combustion section
a compressor discharge pressure seal formed in part by the central spool section and formed in part by the forward spool section, the central spool section extending aft from the compressor discharge pressure seal, the forward spool section extending forward from the compressor discharge pressure seal and the central spool section to the aft-most compressor stage; 
wherein the inner discharge nozzle case defines an opening forward of the compressor discharge pressure seal and the central spool section, the opening providing a cooling airflow to an airflow cavity for providing the cooling airflow from the diffuser cavity to the aft-most compressor stage, the compressor discharge pressure seal in contact with the cooling airflow, 
the forward spool member together define the airflow cavity, the shield member rotatable with the forward spool member, and 
wherein the forward spool member further comprises one or more thermal transfer features on a surface opposite a surface defining, at least in part, the airflow

2. (Previously Presented) The gas turbine engine of claim 1, wherein the combustion section further comprises a support assembly, at least a portion of the support assembly includes the inner discharge nozzle case positioned inward of the stage of discharge nozzles along the radial direction.

3. (Original) The gas turbine engine of claim 2, wherein the high pressure spool forms the compressor discharge pressure seal with the support assembly of the combustion section.

4. (Canceled)

5. (Currently Amended) The gas turbine engine of claim 1 [[4]], wherein the inner discharge nozzle case comprises an inducer positioned in the opening defined by the inner discharge nozzle case.

6. (Currently Amended) The gas turbine engine of claim 1 [[4]], wherein the inner discharge nozzle case defines the opening for providing the airflow cavity of the forward spool section with the cooling airflow, and wherein the high pressure spool forms an auxiliary seal with the support assembly of the combustion section apart from the opening of the inner discharge nozzle case and the compressor discharge pressure seal.

7. (Canceled)



9. (Previously Presented) The gas turbine engine of claim 1, wherein the shield member defines an opening for receiving the cooling airflow from the diffuser cavity.

10. (Previously Presented) The gas turbine engine of claim 1, wherein the aft-most compressor stage includes a rim, wherein the rim defines a passage extending from an aft end of the rim, wherein the aft-most compressor stage comprises a compressor rotor blade, wherein the compressor rotor blade defines an internal cavity and a plurality of cooling holes, wherein the internal cavity of the compressor rotor blade is in airflow communication with the passage, and wherein the airflow cavity defined by the forward spool section is in airflow communication with the passage of the rim.

11. (Original) The gas turbine engine of claim 1, wherein the aft-most compressor stage includes a rim, wherein the rim defines a passage extending from an aft end of the rim to a forward end of the rim, and wherein the airflow cavity defined by the forward spool section is in airflow communication with the passage of the rim.

12. (Original) The gas turbine engine of claim 1, further comprising: a turbine section comprising a high pressure turbine, and wherein the high pressure spool is further drivingly connected to the high pressure turbine.

13. (Currently Amended) A method of cooling a compressor of a gas turbine engine comprising: 
providing a flow of compressed air from the compressor of a compressor section to a diffuser cavity through a stage of discharge nozzles supported by an outer discharge nozzle case positioned outward of the stage of discharge nozzles along a radial direction and an inner discharge nozzle case positioned 
providing a cooling airflow from the diffuser cavity to a cooling air passage defined in a forward spool section of a high pressure spool, the high pressure spool drivingly connected to the compressor, the high pressure spool further comprising a central spool section that is 
providing the cooling airflow from the cooling air passage to an aft-most compressor stage of the compressor of the compressor section to cool the aft-most compressor stage of the compressor; 
wherein the forward spool section comprises a forward spool member and a shield member, wherein the shield member is positioned adjacent to the forward spool member, and wherein the shield member and the forward spool member together define the cooling air passage, the shield member rotatable with the forward spool member; 
wherein a compressor discharge pressure seal is formed in part by the central spool section of the high pressure spool, the central spool section extending aft from the compressor discharge pressure seal, and the compressor discharge pressure seal is formed in part by the forward spool section, the forward spool section extending forward from the compressor discharge pressure seal and the central spool section to the aft-most compressor stage of the compressor; and 
wherein the inner discharge nozzle case defines an opening forward of the compressor discharge pressure seal and the central spool section, the opening providing the cooling airflow from the diffuser cavity to the cooling air passage
wherein the forward spool member further comprises one or more thermal transfer features on a surface opposite a surface defining, at least in part, the cooling air passage

14. (Original) The method of claim 13, wherein providing the cooling airflow from the cooling air passage to the aft-most compressor stage of the compressor comprises providing the cooling airflow from the cooling air passage to a rim of the aft-most compressor stage of the compressor.



16. (Original) The method of claim 14, wherein the rim defines a passage extending from an aft end of the rim, wherein the aft-most compressor stage comprises a compressor rotor blade, wherein the compressor rotor blade defines an internal cavity and a plurality of cooling holes, and wherein providing the cooling airflow from the cooling air passage to the rim of the aft-most compressor stage comprises providing the cooling airflow from the cooling air passage to the internal cavity of the compressor rotor blade through the passage defined by the rim.

17. (Previously Presented) The method of claim 13, wherein providing the cooling airflow from the diffuser cavity to the cooling air passage defined in the forward spool section of the high pressure spool, comprises providing the cooling airflow through the opening in the inner discharge nozzle case inward of the stage of discharge nozzles along the radial direction to the cooling air passage defined in the forward spool section of the high pressure spool.

18. (Original) The method of claim 17, wherein the inner discharge nozzle case comprises an inducer positioned in the opening defined by the inner discharge nozzle case.

19. (Canceled)

20. (Previously Presented) The method of claim 13, wherein the shield member defines an opening for receiving the cooling airflow from the diffuser cavity.

21. (Currently Amended) The gas turbine engine of claim 1, wherein the combustion section further comprises a support assembly, wherein the support assembly comprises the inner discharge nozzle case, , at least in part, a forward cavity.

22. (Previously Presented) The gas turbine engine of claim 21, wherein the forward cavity is in airflow communication with the aft-most compressor stage at a location upstream of the diffuser cavity.

23. (Currently Amended) The gas turbine engine of claim 1,

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 13, the prior art of record does not teach in combination with the other limitations of the independent claim: “wherein the forward spool member further comprises one or more thermal transfer features on a surface opposite a surface defining, at least in part, the” airflow cavity (in claim 1) or cooling air passage (in claim 13)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741